COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Charles Lynch v. The State of Texas

Appellate case number:    01-17-00668-CR

Trial court case number: 15-CR-3172

Trial court:              405th District Court of Galveston County

       On October 23, 2018, the court issued an order, striking appellant’s Anders brief, granting
appointed counsel’s motion to withdraw, and abating the appeal for appointment of new counsel.
A supplemental clerk’s record was filed on October 29, 2018, containing an appointment of
counsel John Reed.
       Accordingly, we lift the abatement and reinstate the appeal. Appellant’s brief is due 30
days from the date of this order.
       It is so ORDERED.

Judge’s signature: __/s/ Jennifer Caughey________
                    Acting individually  Acting for the Court


Date: __November 1, 2018_____